DETAILED ACTION

Claim status

This action is in response to applicant filed on 06/01/2022
Claims 1, 4, 11 and 14 have been amended.
Claims 3 and 13 has been previously cancelled.
Claims 1-2, 4-12 and 14-20 are pending for examination.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, 11-12, 14, 16-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2017/0350713), and further in view of Cherveny et al. (Cherveny; U.S. Patent Application Publication 2003/0125871 A1) and further in view of Stenneth (US 2018/0072313).

Regarding Claim 1, the aspects of the method of locating a traffic light at a host vehicle, are interpreted and rejected in light of claim 11 as articulated below.
Regarding Claim 2, the aspects of the method of claim 1, are interpreted and rejected in light of claim 12 as articulated below.
Regarding Claim 4, the aspects of the method of claim 1, are interpreted and rejected in light of claim 14 as articulated below.
Regarding Claim 6, the aspects of the method of claim 1, are interpreted and rejected in light of claim 16 as articulated below.
Regarding Claim 7, the aspects of the method of claim 1, are interpreted and rejected in light of claim 17 as articulated below.
Regarding Claim 8, the aspects of the method of claim 1, are interpreted and rejected in light of claim 18 as articulated below.
Regarding Claim 9, the aspects of the method of claim 1, are interpreted and rejected in light of claim 19 as articulated below.
Regarding Claim 10, the aspects of the method of claim 9, are interpreted and rejected in light of claim 20 as articulated below.
Regarding Claim 11, Bhatia discloses the aspects of the system (map-data update system 10) for locating a traffic light at a host vehicle (host-vehicle 12), comprising: 
at least one probe vehicle (host-vehicle 12) configured to obtain image data on an intersection that includes the traffic light (traffic-signal 20) when the probe vehicle is at the intersection (intersection 28) and to identify a position of the traffic light in the intersection from the image data ([0011]… the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32.);
forming a matched pair with the observed node (present location) and a mapped node (map location) in the digital map ([0011]); and 
a remote processor (Provider 24) configured to: 
create an observed node in a digital map corresponding to the traffic light (actual-position 30: [0010] FIG. 2 illustrates a non-limiting example of a traffic-scenario 26 that may be encountered by the host-vehicle 12. The expected-position 18 of the traffic-signal 20 in this example is atop a post adjacent to the intersection 28. This expected-position 18 is based on information from the digital-map 16, which may be indicated by world coordinates, e.g. latitude, longitude, and elevation. However, due to construction activity for example, the traffic-signal 20 has been relocated so the actual-position 30 of the traffic-signal 20 is now suspended over the middle of the intersection 28 as illustrated. In order to determine the map-location 22 so the expected-location 18 and the actual-position 30 can be indicated and communicated, the system 10 may include a location-device 32 such as a global-position-system-receiver (GPS-receiver), as will be recognized by those in the art.); and 
update a mapped position of a mapped node within the digital map based on an observed position of the observed node ([0013] If the difference between the expected-position 18 and the actual-position 30 is large enough to not be caused by GPS errors as suggested above, then it may be necessary to update the digital-map 16. Advantageously, the update may be accomplished if the controller 40 issues an update-request 42 to the Provider 24 to update the map-database 44 maintained by the Provider 24, which will result in a update to the digital-map 16 being sent back by the Provider 24. This arrangement is particularly advantageous as other-vehicles (not shown) that will travel through the intersection 28 at some later time, e.g. the next day, will receive an updated version of digital-map from the Provider 24 prior to encountering the intersection 28. Alternatively, or in addition to sending the update-request 42 to the Provider 24, the update-request 42 may initiate operating the controller 40 so that the update is made directly to the digital-map 16 by the controller 40. In either case, the update-request 42 is made when the actual-position 30 differs from the expected-position 18 by greater than an error-threshold 46, 0.25 m for example. [0014] In addition to detecting when the traffic-signal 20 has been moved or relocated, the system 10, or more specifically the controller 40, may be further configured to issue the update-request 42 to update the digital-map 16 when the traffic-signal 20 is not operational, i.e. the operational-state 48 is ‘out-of-order’. This information can forewarn other-vehicles that the traffic-signal 20 is not working so, for example, the intersection 28 can be avoided by taking an alternate route. In addition, this information may be forwarded to the proper entity or authorities so, for example, a police officer may be dispatched to direct traffic through the intersection, and/or a repair-crew can be dispatched to repair the traffic-signal. [0015] In contrast to the controller 40 sending or issuing the update-request 42 when the traffic-signal 20 is determined to be at an actual-position 30 other than the expected-position 18, the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital-map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-database 44. It is contemplated that the unexpected-signal 50 may be a newly installed traffic-signal, or a traffic-signal that has been in place for some time that for some reason was never documented in the map-database 44.); and 
wherein the host vehicle uses the mapped node of the digital map to locate the traffic light when the host vehicle is at the intersection ([0009] The system 10 includes a digital-map 16 that indicates an expected-position 18 of a traffic-signal 20 (i.e. traffic-light) relative to a map-location 22 of the host-vehicle 12. While the digital-map 16 is shown as being located within the host-vehicle 12, it is contemplated that alternatively the digital-map 16 could be stored ‘in the cloud’ for access by the host-vehicle. More likely, a copy of the digital-map 16 will received from a Provider 24 of map data, and be stored in the host-vehicle 12 for quick and reliable access. However, the digital-map 16 is expected to be periodically (e.g. daily or weekly) updated so the latest information is available to operate the host-vehicle 12.).
Bhatia does not explicitly state calculating, at the remote processor, a confidence coefficient for the matched pair based on a detection confidence of the probe vehicle during identification of the position of the traffic light, however Bhatia maps with 25m distance, and determines that there is a greater than the error-threshold 46.
In the same field of endeavor, refining a geographical database with feedback, Cherveny further teaches the aspects of the system of claim 11, wherein the remote processor is further configured to update the digital map based on a confidence coefficient associated with the observed node  and a detection confidence ([0050] The collection of data in the filtered sensor database 14 is analyzed by a statistical data analyzer 16. The statistical data analyzer 16 includes a computer program that applies statistical analysis techniques based on further comparisons with the geographic data in the central geographic database 20. The statistical analysis techniques may take into account thousands or millions of sensor readings to derive results with a high level of reliability and confidence. The statistical data analyzer 16 determines updates to the central geographic database 20 based on whether the central filtered sensor data set 14 reflects statistically significant variances. (Various kinds of statistical techniques for analyzing data using large numbers of readings are known and may be used.) [0052] The statistical data analyzer 16 may determine confidence levels for data elements in the central geographic database 20. Referring to FIG. 9, confidence levels may be stored for data elements in the central geographic database 20. The confidence level is stored as an attribute of a data entity. A confidence level attribute CL includes a value (e.g. 1-10) which expresses the confidence that the positional data is accurate (i.e. detection confidence). The confidence level may be expressed as a magnitude that is indicative of the certainty to which the data entity in the central geographic database 20 matches the actual physical feature in the geographic region. The confidence level of an item of data may be increased or decreased according to the frequency and freshness with which the feature is sensed by the data collection vehicles. In FIG. 9, a data entity D represents a road segment record having positional information attributes. The road segment attributes include the latitude and longitude of the left and right nodes (L-LAT, L-LON, R-LAT, R-LON) of the road segment data entity D. A confidence level attribute CL includes a value (e.g. 1-10) which expresses the confidence that the positional data is accurate. For example, a confidence level of "10" may indicate that, based upon the statistical analysis, there is a greater than 99% certainty that the positional data (L-LAT, L-LON, R-LAT, R-LON) is within 1 cm. A confidence level of "8" may mean that, based upon statistical analysis, there is a 75% level of certainty that the positional data is within 1 meter, or that there is a 99% level of certainty that the positional data is within 15 meters. [0063] Using the feedback calibration process described above, highly accurate data having a high confidence level can be developed. The levels of accuracy that can be achieved can be as high as .+-.1 cm, or better. Given these levels of accuracy, it is possible to use a geographic database for vehicle control and safety systems. With high levels of accuracy in both the geographic database and the vehicle positioning sensors, the safety systems can automatically determine if the vehicle is deviating from the roadway, veering out of its lane, and so on. In conjunction with the high levels of accuracy, the safety systems or vehicle control systems use the confidence level attributes, described above, to confirm that the data is not only accurate but also reliable. [0064] In another alternative embodiment, out-of-alignment sensors in a vehicle can be detected and corrected using a feedback process. Using a feedback process to develop highly accurate data, as described above, once geographic data is known-to-be highly accurate (i.e. its confidence level is high) as a result of statistical analysis of a large number of data records collected from a large number of vehicles over a significant period of time, if one vehicle using the data reports variances, then it can be determined that the sensors in the variance-reporting vehicle are likely out of calibration. Then, using only the variance data reported from the one vehicle and the known-to-be-highly accurate data, the sensors in the variance-reporting vehicle are re-calibrated to the same level of accuracy as all the other vehicles. (It is understood that as a step in the process, it may be required to acquire data for a period of time from other data-collecting vehicles after the variances are collected from the variance-reporting vehicle to confirm that other data-collecting vehicles do not observe the same variances.) A diagram illustrating this process is shown in FIG. 11. [0090] The same process for determining variances used to collect basic positional information (latitude, longitude, and altitude) as shown in FIG. 3 can also be applied to other physical features which describe the physical road structure. For example, FIGS. 8A-8B illustrate vehicles that are collecting road gradient information. FIG. 8C illustrates a vehicle that is collecting information regarding road width, lane width, and shoulder width. The information provided by the sensor devices is compared against the database and variance/confidence information is communicated through the loop described above with reference to FIGS. 3 and 4A-4E. This type of data is used by advanced vehicle safety systems, described above, because the more accurate and refined the database, the earlier and more intelligently system action can be taken. By reducing the margin of error for lane width, a system which detects erratic driving patterns can engage earlier and be more successful. A system which detects excessive speed during curve traversal can more accurately determine the maximum safe speed based on the bank of the curve.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bhatia with the teachings of Cherveny as by increasing the confidence level of the database, systems that identify road hazards can engage with the appropriate action more reliably and the positions of many kinds of landmarks can be detected relatively inexpensively, as taught by Cherveny.
The combination of Bathia and Cheverny does not explicitly disclose that the forming a matched pair with the observed node and a mapped node in the digital map is made at the remote processor. However, it does teaches that a remote processor could perform analysis and comparison of data received from a vehicle in order to layout changes that may be necessary when the database is modified ([0052-0053]).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bhatia with the teachings of Cherveny as by having the forming a matched pair with the observed node and a mapped node in the digital map is made at the remote processor being done in the remote processor, in view of the teaching of Bathia and Cheverny. The motivation is to have the analysis performed remotely in order to have a lighter in the vehicle and a more robust and reliable system in order to perform the updated hence making the system more efficient.
The combination of Bathia and Cheverny does not explicitly disclose increase a utility value of the mapped node when the observed node is matched to the mapped node, wherein the utility value decrease when no observation are received within a selected time period and the mapped node is removed from the digital map when the utility value is less than a removal threshold.
In the same field of endeavor, refining a geographical database with feedback, Stenneth disclose and increase or decreasing of an utility value (confidence value) based on observation (detection), and removing an object from a map when the utility value decrease below a certain threshold.[0052]
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of increase a utility value of the mapped node when the observed node is matched to the mapped node, wherein the utility value decrease when no observation are received within a selected time period and the mapped node is removed from the digital map when the utility value is less than a removal threshold, in view of the teachings of Stenneth. The motivation is to make the map more accurate.


Regarding Claim 12, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the host vehicle uses the mapped node of the digital map to locate the traffic light within image data of the intersection obtained at the host vehicle ([0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 18, and is located at the actual-position 30, the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32.-[0015]).
Regarding Claim 14, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the remote processor is further configured provide the mapped node to the host vehicle when the utility value is greater than a validity threshold ([0017] As noted above, it is recognized that errors can occur in coordinate values used to indicate the present-location 36. In order to prevent erroneous or malicious revisions to the map-database 44, the provider 24 may require that a minimum number of similar instances of the update-request 42 are received. That is, the provider 24 may update the digital-map 16 only after a plurality of update-requests (e.g. a request-count 54 more than seven) for the same instance of the traffic-signal 20 is received by the provider 24. The provider 24 may further require that each of the plurality of update-requests is received from a distinct instance of the controller 40, i.e. from a different host-vehicle or different customer identification, before accepting the update-request 42 as valid and revising the digital-map 16. [0018] In further view of the recognition that errors can occur in coordinate values used to indicate the present-location 36, the provider may update the digital-map 16 based on an average-position 56 that is a calculated average of multiple instances of the actual-positions from the plurality of update-requests. It is expected that by basing the update of the digital-map 16 there will be fewer erroneous instance of map-update systems determining that the actual-position 30 differs from the expected-position 18 by greater than the error-threshold 46).
Regarding Claim 16, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the host vehicle (host-vehicle 12) is configured to determine its location from an observation of the traffic light at the host vehicle (actual-position 30 of the traffic signal 20) and the mapped position of the mapped node within the digital map ([0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 18, and is located at the actual-position 30, the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32.).
Regarding Claim 17, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the remote processor is further configured to add a new mapped node to the digital map to represent the traffic light when the observed node associated with the traffic light does not pair with the mapped node ([0009] The system 10 includes a digital-map 16 that indicates an expected-position 18 of a traffic-signal 20 (i.e. traffic-light) relative to a map-location 22 of the host-vehicle 12. While the digital-map 16 is shown as being located within the host-vehicle 12, it is contemplated that alternatively the digital-map 16 could be stored ‘in the cloud’ for access by the host-vehicle. More likely, a copy of the digital-map 16 will received from a provider 24 of map data, and be stored in the host-vehicle 12 for quick and reliable access. However, the digital-map 16 is expected to be periodically (e.g. daily or weekly) updated so the latest information is available to operate the host-vehicle 12.-[0013] If the difference between the expected-position 18 and the actual-position 30 is large enough to not be caused by GPS errors as suggested above, then it may be necessary to update the digital-map 16. Advantageously, the update may be accomplished if the controller 40 issues an update-request 42 to the provider 24 to update the map-database 44 maintained by the provider 24, which will result in a update to the digital-map 16 being sent back by the provider 24. This arrangement is particularly advantageous as other-vehicles (not shown) that will travel through the intersection 28 at some later time, e.g. the next day, will receive an updated version of digital-map from the provider 24 prior to encountering the intersection 28. Alternatively, or in addition to sending the update-request 42 to the provider 24, the update-request 42 may initiate operating the controller 40 so that the update is made directly to the digital-map 16 by the controller 40. In either case, the update-request 42 is made when the actual-position 30 differs from the expected-position 18 by greater than an error-threshold 46, 0.25 m for example. [0014] In addition to detecting when the traffic-signal 20 has been moved or relocated, the system 10, or more specifically the controller 40, may be further configured to issue the update-request 42 to update the digital-map 16 when the traffic-signal 20 is not operational, i.e. the operational-state 48 is ‘out-of-order’. This information can forewarn other-vehicles that the traffic-signal 20 is not working so, for example, the intersection 28 can be avoided by taking an alternate route. In addition, this information may be forwarded to the proper entity or authorities so, for example, a police officer may be dispatched to direct traffic through the intersection, and/or a repair-crew can be dispatched to repair the traffic-signal. [0015] In contrast to the controller 40 sending or issuing the update-request 42 when the traffic-signal 20 is determined to be at an actual-position 30 other than the expected-position 18, the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital-map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-database 44. It is contemplated that the unexpected-signal 50 may be a newly installed traffic-signal, or a traffic-signal that has been in place for some time that for some reason was never documented in the map-database 44.).
Regarding Claim 18, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the mapped position of the mapped node and the observed position of the observed node are indicated by three-dimensional coordinates within the digital map (GPS data: [0010]-[0011] In order for the system 10 to determine that the traffic-signal 20 is not at the expected-position 18, and is located at the actual-position 30, the host-vehicle is equipped with imager-device 34 suitable to install on the host-vehicle 12. By way of example and not limitation, the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20. That is, the imager-device 34 is used to determine the actual-position 30 of the traffic-signal 20 relative to a present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32.).
Regarding Claim 19, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 11, wherein the probe vehicle (host-vehicle 12) is further configured to transmit a local position (actual-position 30 by location-device 32 such as GPS) of the traffic light to the remote processor (Provider 24) and the remote processor (Provider 24) is further configured to determine the observed position (actual-position 30) of the observed node from the local position ([0010] FIG. 2 illustrates a non-limiting example of a traffic-scenario 26 that may be encountered by the host-vehicle 12. The expected-position 18 of the traffic-signal 20 in this example is atop a post adjacent to the intersection 28. This expected-position 18 is based on information from the digital-map 16, which may be indicated by world coordinates, e.g. latitude, longitude, and elevation. However, due to construction activity for example, the traffic-signal 20 has been relocated so the actual-position 30 of the traffic-signal 20 is now suspended over the middle of the intersection 28 as illustrated. In order to determine the map-location 22 so the expected-location 18 and the actual-position 30 can be indicated and communicated, the system 10 may include a location-device 32 such as a global-position-system-receiver (GPS-receiver), as will be recognized by those in the art.).
Regarding Claim 20, Bathia in view of Cheverny and further in view of Stenneth disclose further discloses the aspects of the system of claim 19, wherein the probe vehicle (host-vehicle 12) is further configured to transmit to the remote processor (Provider 24) at least one of: (i) a traffic light state (what color of light is being emitted by the traffic-signal 20, ¶0011); (ii) a traffic light signal phase and timing (what color of light is being emitted by the traffic-signal 20, ¶0011); (iii) a probe vehicle GPS coordinates (present-location 36 of the host-vehicle 12 indicated by the location-device 32. Ideally, the present-location 36 and the map-location 22 match. However, it is recognized that the present-location 36 (i.e. the actual GPS coordinates) of the host-vehicle 12 may not perfectly match the map-location (i.e. where on the map the host-vehicle 12 is presumed to be located). It is contemplated that if there is a persistent slight difference or offset between the expected-position 18 and the actual-position 30, less than a quarter-meter (0.25 m) for example, then the system 10 may be further configured to learn and apply a location-offset to the present-location 36 and/or the map-location 22 to compensate for an apparent error in the location-device 32, ¶0011); (iii) vehicle sensor data (the imager-device 34 may be a camera, lidar-unit, or any combination of sensors suitable to detect the actual-location 30 of the traffic-signal 20 and what color of light is being emitted by the traffic-signal 20, ¶0011).


Claims 5, and 15 are being rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, in view of Cherveny et al. in view of Stenneth (US 2018/0072313) and further in view of Ginsberg (U.S. Patent Application Publication 2009/0070031 A1).
Regarding Claim 5, the aspects of the method of claim 4, are interpreted and rejected in light of claim 15 as articulated below.
Regarding Claim 15, Bathia in view of Cheverny and further in view of Stenneth does not explicitly state a removing; however Bhatia identifies an out of service or new light.
In the same field of endeavor, updating map information, Ginsberg teaches the aspects of the system of claim 14, wherein the remote processor is further configured to remove the mapped node from the digital map when the utility value of the mapped node is below a removal threshold (¶0029: [0029] Another embodiment addresses the opposite situation: removing connections from the map database when vehicle readings indicate that the connection no longer exists. The system determines that no connection exists, for example, responsive to a failure of vehicles to transition between the two road segments in question. More specifically, the absence of a connection is inferred when such a transition has been suggested by a vehicle's GPS-based navigation system or is otherwise clearly advantageous given the eventual destination of the vehicle, yet the transition was not made. Such a method is more precise than merely assuming that a connection no longer exists based on a failure of vehicles to make a given transition, an inference that may prove incorrect in areas where the traffic level is low and where the transition represents an inefficient route, for example. Again, it is preferable to make the determination based upon the behavior of a vehicle or vehicles on a number of occasions, rather than just one, in order to improve the determination's accuracy.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Bathia in view of Cheverny and further in view of Stenneth with the teachings of Ginsberg as it is preferable to make the determination based upon the behavior of a vehicle or vehicles on a number of occasions, rather than just one, in order to improve the determination's accuracy and more precise than merely assuming that a connection no longer exists based on a failure of vehicles to make a given transition, an inference that may prove incorrect in areas where the traffic level is low and where the transition represents an inefficient route, for example, as taught by Ginsberg.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689